UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21357 Franklin Templeton Limited Duration Income Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/11 Item 1. Proxy Voting Records. DEX ONE CORPORATION Ticker: DEXO Security ID: 25212W100 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: MAR 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jonathan B. Bulkeley For For Management 2 Elect Director Eugene I. Davis For For Management 3 Elect Director Richard L. Kuersteiner For For Management 4 Elect Director W. Kirk Liddell For For Management 5 Elect Director Mark A. McEachen For For Management 6 Elect Director Alfred T. Mockett For For Management 7 Elect Director Alan F. Schultz For For Management 8 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency One Year One Year Management 10 Ratify Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FTLDIT N-PX PE 6/30/2011 (Registrant) Franklin Templeton Limited Duration Income Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2011 * Print the name and title of each signing officer under his or her signature. FTLDIT N-PX PE 6/30/2011
